                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     WINNIE B. FANG,                                    Case No.16-cv-06071-JD
                                                        Plaintiff,
                                   6
                                                                                            JUDGMENT
                                                 v.
                                   7

                                   8     MERRILL LYNCH, PIERCE, FENNER &
                                         SMITH, INC.,
                                   9                    Defendant.
                                  10

                                  11          Pursuant to the motion to dismiss order filed today, Dkt. No. 77, judgment is entered in

                                  12   favor of defendant and against plaintiff. Fed. R. Civ. P. 58.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: December 10, 2018

                                  15

                                  16
                                                                                                       JAMES DONATO
                                  17                                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
